
	
		II
		112th CONGRESS
		1st Session
		S. 909
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to permit certain
		  revenues of private providers of public transportation by vanpool received from
		  providing public transportation to be used for the purpose of acquiring rolling
		  stock, and to permit certain expenditures of private vanpool contractors to be
		  credited toward the local matching share of the costs of public transportation
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Private Investment in Commuter
			 Vanpooling Act of 2011.
		2.Government’s share of
			 costs for public transportation projectsSection 5323 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(q)Costs incurred
				by private providers of public transportation by vanpool
					(1)DefinitionsIn
				this subsection, the following definitions shall apply:
						(A)Private provider
				of public transportation by vanpoolThe term private provider of public
				transportation by vanpool means a private entity that—
							(i)provides vanpool services in the service
				area of a recipient of assistance under this chapter using a commuter highway
				vehicle or vanpool vehicle; and
							(ii)has entered into
				a service agreement with a recipient of assistance under this chapter.
							(B)Commuter highway
				vehicle or vanpool vehicleThe term commuter highway
				vehicle or vanpool vehicle means any vehicle—
							(i)the seating capacity of which is not fewer
				than 6 adults (not including the driver); and
							(ii)not less than 80
				percent of the mileage use of which is reasonably expected to be for the
				purpose of transporting commuters in connection with travel between their
				residences and their place of employment.
							(2)Local matching
				shareThe non-Federal share
				of the cost of a capital project under this chapter may include an amount equal
				to—
						(A)any amount expended by a private provider
				of public transportation by vanpool for the acquisition of rolling stock to be
				used by the private provider of public transportation by vanpool in the service
				area of the recipient; less
						(B)any amount the private provider of public
				transportation by vanpool has received from the Federal Government or a State
				or local government for the acquisition of the rolling stock.
						(3)Use of
				revenuesA private provider
				of public transportation by vanpool may use revenues received from providing
				public transportation service in the service area of a recipient of assistance
				under this chapter that are in excess of the operating costs of the private
				provider of public transportation by vanpool for the purpose of acquiring
				rolling stock, if the private provider of public transportation by vanpool
				enters into a legally binding agreement with the recipient that requires the
				private provider of public transportation by vanpool to use the rolling stock
				in the service area of the recipient.
					
		
